Title: To James Madison from William Eustis, 18 August 1815
From: Eustis, William
To: Madison, James


                    (private)
                    
                        Dear Sir,
                        August 18th. 1815 at the Hague.
                    
                    I receive this morning, by way of London, your favor of the 12th of May. The interesting information, foreign & domestic, is in the highest degree welcome to me. In my account of the impressed seaman, I did not add, that (in consequence as I presume of the earnest tho’ indirect application on that subject) the man was discharged & the Captn of Nightingale ordered home to account for his conduct. In Mr James the British minister, the near relation of Lord Castlereagh, who returns again to this country, on this & on other general occasions, I have been gratified in observing a perfectly good disposition. Since my last Letter to the Secretary of State I have received an answer to the renewed application to this Govt. on the subject of the merchants claims, in which it is denied that the Govt. under which the seizures & confiscations were made, was de facto the govt of the country—&c. It remains for me to show, by evidence which cannot be controverted, that it was so—& there I apprehend the claims will rest. The pride of this Govt cannot well bear the recollection, much less are they inclined to admit the fact that the Dutch have been governed by Louis

Bonaparte. Aware of this sensibility I have touched that part of the subject with as much delicacy as the nature of the case would possibly admit. But it will be necessary perhaps to be more explicit. Even in this however it will not be good policy as it respects the claim to awaken an unfounded suspicion that the U.S. favoured the ⟨exer⟩tions of the french. In a tour to Paris which I made in May, on account of the ⟨hea⟩lth of Mrs E, my opportunities of forming an opinion of the state of affairs were somewhat enlarged. It is a common sentiment—agreed on all sides, that the present state of things in France cannot be of long duration. If you ask from whence & at what time a change is to take place you receive no answer. They enquired of the Prince of Orange. They spoke of the King of Rome. Even Bernadotte was mentioned. Dissatisfied with the present, they appeared to me willing to take any King from a reputable stock—the discontent appeared general. The marquis Lafayette, retired on his farm, waits patiently a better state of things. I do not see how it can happen so long as the Allies hang together & cover the frontier. It now seems “they cannot pay the subsidies”—and the best informed will have it that france is arming—they cannot arm—there is neither sufficient energy or sufficient means in the present Govt. Such are at least my impressions. Mr Gallatin on the spot has better means of judging & may give a better opinion. From all that I have seen of the Kings & Princes in Europe with their ministers—their courts & their paraphanalia I am more than satisfied with our own establishments—a comparison may justly raise the pride of an American. For the first time in my life I accord to the sentiment of Mr Jefferson that ours is in reality, in all essentials, the strongest government on earth. You my dear Sir, are on the eve of retiring from its cares. I had indulged a hope that the acquisition of the floridas would have added another wreath to your administration, but the pride of Spain will reserve it for your successor. I find from conversation with the spanish minister that that subject bordering on Louisiana, brings unpleasant recollections—besides he is a military man & considers W. Florida a military position in relation to the S. Colonies—I have not been able to remove this impression.
                    Permit me now to say a few words of myself. By a private Letter to mr monroe I have suggested my apprehension that the mission of mr changuion had other than commercial objects & that if this govt. could with a good face, they would willingly dispense with sending a minister to the U.S. To recall me on that presumption does not exactly correspond with the self respect due to our own govt. It has occurred to me that if any appointment or job in Europe (for Sir W. James the father of the minister observed to me that Ld Clancarty was sent jobbing to the different courts of Europe, making handsome profits to himself, at the same time) could cover my leaving this court, a charge might be left as Mr Ten Kate is left in our country. Such an occasion not offering my return in the event of their

not sending a minister follows of course. This, if it could be accompanied by some appointment at home, which added to my humble means, would enable me to go on with comfort for a few years, would be in unison with my wishes. By you Sir, whom I have found a friend, this suggestion will not be considered indelicate. It arises out of my actual circumstances. Altho’ I should be ashamed to come rich out of public life, it may be a false pride, still I have a pride to be reputably let down in the vail of life.
                    The season in this country has been the extreme reverse of that in our own. For four months, with the exception of a few days, we have been deluged with rain & covered with clouds—the old inhabitants recollect some sixty years since such a season. I met mr Irving in Paris & waited ten days for mr Gallatin but having no account of his sailing, we could wait no longer.
                    The American house at the Hague should be repaired or sold. The old arms of the U.S. put up by mr Adams will tumble in the street in another year or two. If I had authority over it I would take down & preserve the thirteen stars. The best account we receive in mrs m’s Letter to mrs E is of your confirmed health of more value to its proprietor than the floridas Louisiana, or all the honors the earth ⟨ca⟩n yield. May it follow you with the blessings of millions to a peaceful retirement.
                    I have not spoken of mr Everett who is gone to the U.S on private business unknown to me. If a chargé is to be left at the Hague Mr Bourne expects it—mr Jackson may not but perhaps he deserves it. Mr E, who was not particularly known to me previous to his appointment, is perfectly honest, a man of the closet, devoted to Books, knowing very little of what passes around him—capable of labour & research but without the manners habits & intercourse which are necessary to information & external business. Consistently with a friendship for him, this exposition is due to the contingency which may arise. With every sentiment of respect I am Dr Sir, your devoted
                    
                        W. Eustis.
                    
                